DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/835,730, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claims 1-20 do not enjoy priority to the parent application because ‘730 only provides written support for SEQ ID NOs: 14-16 or an aptamer comprising SEQ ID NO: 1 and SEQ ID NO: 2.  The prior-filed application does not have written support for .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces an aptamer that specifically targets Legionella pneumophila (Lp) comprising a nucleotide sequence of at least 15 nucleotides and a dissociation constant with Legionella pneumophila between about 1 to about 1000 nM.

The applicants make aptamers and determine that two of them bind to Legionella pneumophila, lp120292.  Page 24 indicates that several rounds of SELEX were performed and didn’t not yield any results.  The SELEX assay was modified and produced two different aptamers R10C5 and R10C1.  The applicants discovered aptamers having the core sequence comprising SEQ ID NOs: 14, 15, and 16 or having the 5’ wing comprising SEQ ID NO: 1 and a 3’ wing comprising SEQ ID NO: 2.  Another assay with R6 aptamer pool revealed eight different sequences out of 9 clones, but none similar to R10C1 and R10C5.  Applicants do not disclose what part of the bacteria is being targeted by the aptamer.   The applicants do not make any aptamers that bind to Legionella pneumophila and only marginally to other bacteria.  
With respect to variants and fragments thereof embraced by the claimed aptamer, the applicants do not disclose any essential nucleotides for any of the above sequences that are considered essential for the function.  The skilled artisan would have to experiment with any nucleotide sequence that binds to Lp and determine if it had the desired functional limitation.  
A Russian document (RU 2737829C1, see English translation) teaches an aptamer that binds to Lp and is embraced by the limitation ‘dissociation constant with legionella pneumophila between about 1 and 1,000 nM (5x10-8M).  The prior art 
As shown by the prior art and the instant disclosure, there is a substantial variation amongst the species of aptamers embraced by the claimed invention.  The written description requirement for the claimed genus is not satisfied because they as-filed specification does not provide a sufficient description of a representative number of species.  There is nothing in the instant disclosure describing essential nucleotides of the aptamers that are required for specific binding to Lp.  The specification does not provide a “representative number of species” because the limited disclosure of two aptamers does not adequately described or representative of the entire genus.  As shown in the working examples, there is substantial variation within the genus and the applicants do not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability 
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus of aptamers in claims 1-20 as of the effective filing date sought in the instant case. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryabko et al. (RU 2737829C1, 2020, see English translation pages 1-35).
NOTE: The Russian patent document (‘829) is considered prior art because the claimed invention does not enjoy an effective filing date (see priority heading) before the  
The Russian document teaches an aptamer specific for Lp and having at least 15 nucleotides and a dissociation constant with Lp between about 1 and about 1,000 nM. The sequence for the aptamer taught by ‘829 does not share any nucleic acid sequence with sequences, variants of the nucleic acid or fragments thereof in claims 2-6.  Ryabko et al. further teach a solid support comprising a surface attached the aptamer (pages 5-6).  Ryabko teaches using a fluorescent based assay for detecting the presence of Lp in a biological sample comprising contacting the aptamer with a biological sample and determining the presence of Lp and the aptamer, and determining Lp to be present in the sample (pages 18-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over taken with Era Learn (Eurostars Cut-Off 7, Project: Portable aptamer biosensors for the detection of pathogens on the spot (legionella/amoeba complex), retrieved on-line 6/28/21, era-learn-eu/netowork/eurostars/cut-off-13-3-2014/prtoable-aptamer-biosensors-for-the detection-of-pathogens-on-spot-legionella-amoeba-complex, pages 1-4, 2014) taken Gilboa-Giffin (US 20160251703).
Eurostars teaches making and using a portable aptamer biosensor to detect Legionella pneumophila (Lp).  The detection of Lp should be linked to its virulence.  The aptamer can be used to detect Lp in water supplies.  Eurostars teaches using the aptamer to determine the virulence of Lp in the sample.
Eurostars do not specifically teach using making an aptamer specific for Lp having a least 15 nucleotides and a dissociation constant (Kd) with Lp between about 1 and 1000 nM.
However, at the time of the effective filing date, ‘703 teaches making aptamers for use in a portable and reusable device for fast and accurate detection of a sequence in an environmental setting, e.g., water, air (pages 1, 2, 4-10, 16-20, 35, 36, and 83-84).   ‘703 teaches making aptamers to detect a pathogenic bacterium, wherein the bacterium can be Legionella pneumophila (pages 23-25).  The method comprises detecting one or more pathogens in a sample comprising the steps of obtaining a sample suspected of having the pathogen, contacting the sample with a detection molecule and treating the 
In addition, the range of Kd in instant claim 1 is very broad.  The limitation is so broad that the limitation embraces a large number of aptamers.  
A person of ordinary skill in the art having knowledge of the background of aptamers would possess the knowledge that the lower the kd of an aptamer the stronger the aptamer binds with its target (page 35).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Eurostars taken with ‘703, namely to make an aptamer specific for Lp and a Kd between about 1 and 1000 nM and arrive at the claimed invention.  Since ‘703 teaches making aptamers and further analyzing aptamers having Kd <300nM, a person of ordinary skill in the art would have been motivated to optimize the binding of the aptamer to Lp and arrive at a dissociation constant between about 1 and 1000 nM.  See MPEP 2144.05 II.A. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is the case here since the general conditions are disclosed in ‘703 and it 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WHITEMAN whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WHITEMAN/Primary Examiner, Art Unit 1635